Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2017

                                      No. 04-16-00723-CV

                        FE EXPRESS, LLC and Francisco Javier Bernal,
                                      Appellants

                                                 v.

  Maria Isabel Serna CONTRERAS, as next friend and guardian of Samara Isabella Morales
Serna and Samantha Isabel Morales Serna, minor children, and as Administrator of the Estate of
                           Samuel Morales Castillo, Deceased,
                                         Appellees

                                                 &

                                      No. 04-16-00738-CV

                    IN RE FE EXPRESS, LLC and Francisco Javier Bernal

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVT001295 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice

        The parties have filed a joint request that we extend the abatement of this proceeding for
an additional 30 days so that the parties’ settlement may be completed. The motion is granted.
We order the parties to file, by January 5, 2018, either (a) an appellant’s motion to dismiss or
agreed motion to dispose of this appeal; or (b) written notice advising the court of all actions the
parties have taken regarding the settlement agreement.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court